Title: From George Washington to Brigadier General William Irvine, 23 December 1779
From: Washington, George
To: Irvine, William


        
          Dear Sir
          Head Quarters [Morristown] 23d Decemr 1779.
        
        The state of the 4th and 11th Regiments of Pennsylvania in respect to Cloathing is represented to me as being so deplorable, that I must request you to endeavour to accomodate them immediately with the ready made Cloathing that came from Philada or at least so much of it as will cover those who are naked—this will make no odds in the end, and I doubt not but the Officers of those Regiments will cheerfully lend their Taylors to assist in making up the Cloathing for the others—There seems an absolute necessity for measures of this kind, as I am informed that every day takes down more or less of the Men. I am &.
      